DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections and rejections under 35 U.S.C. 112 (b) previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments filed 01/11/2022 with respect to claim(s) 1, 2, 4-6, 9-15, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 01/11/2022 with respect to claim(s) 3, 7-8, and 16-18 have been considered but are moot because the claims are dependent on claims which are rejected under the updated rejection.
A detailed, updated rejection follows bellow. 

Claim Objections
Claim 6 is objected to because of the following informalities: line 2: the phrase “related to” is written twice in succession. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9-12, 14-15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley; Aiden Nathaniel et al. (US 20200148348; hereinafter Bradley; already of record) in view of Baur (US 10562624).
Regarding Claim 1, 
Bradley teaches
A method of operating a vehicular computing device to selectively deploy a tethered vehicular drone for capturing video, the method comprising: (Bradley: Paragraphs [0024] and [0035])
…
deploying the tethered vehicular drone from the vehicular docked position to a tethered flight position to begin capturing video via the drone camera coupled to the tethered vehicular drone; and (Bradley: Paragraphs [0024] and [0035], Figure 1; Drone can be held (docked) by vehicle in an onboard docking station and be launched with tether as needed)
receiving video captured via the drone camera while the tethered vehicular drone is deployed at the tethered flight position. (Bradley: Paragraph [0024] and [0049]; The disclosed drone is capable of recording videos and images and saving them to an onboard memory. Said recordings can be accessed by a user and retrieved from the drone using several different communications means such as Bluetooth, Wi-Fi, etc.)
Bradley does not teach 
enabling a vehicular camera equipped on a vehicle to capture video while the tethered vehicular drone including a drone camera is deployed at a vehicular docked position on the vehicle, wherein the drone camera included in the tethered vehicular drone is disabled from capturing video while the tethered vehicular drone is deployed at the vehicular docked position;
detecting, while the tethered vehicular drone is deployed at the vehicular docked position, (i) a measure of video quality of the video captured by the vehicular camera is less than a video quality threshold, (ii) a measure of change in vehicular motion is greater than a motion-change threshold, (iii) an obstruction within a field- of-view of the vehicular camera, or (iv) an area of interest or object of interest that is outside the field-of-view of the vehicular camera, and responsively:
However in the same field of endeavor, Baur teaches
enabling a vehicular camera equipped on a vehicle to capture video while the tethered vehicular drone including a drone camera is deployed at a vehicular docked position on the vehicle, (Baur: Column 2, Lines 19-30, FIG. 1 (Element 10), 2 and 3; The vehicle is equipped with a camera system that can capture images and video regardless of if the drone is deployed.) wherein the drone camera included in the tethered vehicular drone is disabled from capturing video while the tethered vehicular drone is deployed at the vehicular docked position; (Baur: Column 4, Lines 28-35; When the drone is docked within a closed compartment of the vehicle, a panel closes and fully covers the docked drone therefore preventing the camera from capturing images while in the vehicular docked position.)
detecting, while the tethered vehicular drone is deployed at the vehicular docked position, (i) a measure of video quality of the video captured by the vehicular camera is less than a video quality threshold, (ii) a measure of change in vehicular motion is greater than a motion-change threshold, (iii) an obstruction within a field- of-view of the vehicular camera, or (iv) an area of interest or object of interest that is outside the field-of-view of the vehicular camera, and responsively: (Baur: Column 3, Lines 25-38, Column 4, Lines 18-28; The drone will be deployed when the vehicular camera is obstructed by traffic or objects in front of the vehicle.)
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the deployment of the tethered drone and measurement of the received video quality of Bradley with the enablement of the vehicular camera of Baur for the benefit of enhanced viewing and imaging of areas ahead of the vehicle that may otherwise be blocked or not viewable by a camera disposed at the vehicle. (Baur: Column 1, Lines 35-37)
	
Regarding Claim 2, 
Bradley, in view of Baur, teaches
The method of claim 1. wherein the tethered vehicular drone is tethered to a vehicle via a tether cable that is housed in a tether reel assembly coupled to the vehicle. (Bradley: Paragraphs [0022], [0035] and Figure 1; The paragraphs disclose a structure that the drone tether is attached to. The cited figure shows a winch which would include a reel to retract the tether)

Regarding Claim 4, 
Bradley, in view of Baur, teaches
The method of claim 2, wherein the deploying comprises: (Bradley: Paragraph [0035])
transmitting, via the tether cable, a control signal to the tethered vehicular drone to enable the tethered vehicular drone to adjust one or more operating parameters of the tethered vehicular drone based on the control signal prior to capturing video via the drone camera. (Bradley: Paragraph [0051] and [0055]; The disclosed drone system describes the ability to utilize a control signal sent from a drone interface to the drone in order to activate any propulsion systems prior to camera activation.)

Regarding Claim 5, 
Bradley, in view of Baur, teaches
The method of claim 4, wherein the control signal includes information related to: (Bradley: Paragraph [0051])
vehicular metadata including motion dataset associated with the vehicular motion, (Bradley: Paragraph [0062]; The drone is able to keep track of different information regarding the status of the drone or the control vehicle)
pan, tilt, or zoom function to be performed by the drone camera, or (Bradley: Paragraph [0048])
an indication of the area of interest or the object of interest corresponding to which the video is to be captured by the drone camera. (Bradley: Paragraph [0062]; The disclosed drone is capable of detect objects of interest such as people and buildings)

Regarding Claim 6, 
Bradley, in view of Baur, teaches
The method of claim 5, wherein the motion dataset identifies information related to related to vehicular speed, vehicular direction, vehicular acceleration or deceleration, vehicular orientation, vehicular location, or vehicular vibration. (Bradley: Paragraph [0048] and [0062]; Disclosed drone is able to check the status of itself, the tether and the control vehicle and give updates based on the orientation and location of the vehicle. In the second sentence of the paragraph, the reference states In one embodiment, the information and data of step 408 may relate to separate and combined performance of the drone, tether, and control vehicle, therefore the disclosed drone has the ability to observe the status of itself, the tether and the control vehicle either completely separately or in a combination.)

Regarding Claim 9, 
Bradley, in view of Baur, teaches
The method of claim 2, wherein receiving comprises: (Bradley: Paragraph [0051])
receiving, via the tether cable, at the vehicular computing device, video captured by the drone camera. (Bradley: Paragraph [0033] and [0040] – [0041]; The disclosed tether is capable of transmitting data from the drone to the control vehicle and the drone is capable of recording and storing data, such as recordings, which can be accessed, retrieved or streamed.)

Regarding Claim 10, 
Bradley, in view of Baur, teaches
The method of claim 1, further comprising: (Bradley: Paragraphs [0024] and [0035])
responsive to the deploying of the tethered vehicular drone at the tethered flight position, continuing to receive and process video captured by the vehicular camera. (Bradley: Paragraphs [0024] and [0033])

Regarding Claim 11, 
Bradley, in view of Baur, teaches
The method of claim 10, further comprising: 
monitoring (i) a second measure of video quality corresponding to video captured by the vehicular camera, (ii) a second measure of change in vehicular motion, (iii) a state of the obstruction within the field-of-view of the vehicular camera, and (iv) a relative positioning of the area of interest or object of interest to the field-of-view of the vehicular camera. (Baur: Column 3, Lines 25-38, Column 4, Lines 18-28; The drone will be deployed when the vehicular camera is obstructed by traffic or objects in front of the vehicle.)
The motivation to combine Bradley, in view of Baur, is the same as stated for Claim 1 above.

Regarding Claim 12, 
Bradley, in view of Baur, teaches
The method of claim 11, further comprising: (Bradley: Paragraphs [0009] and [0062])
responsive to monitoring, detecting (i) the second measure of video quality corresponding to video captured by the vehicular camera is greater than the video quality threshold, (ii) the second measure of change in vehicular motion is less than the motion-change threshold, (iii) the field-of-view of the vehicular camera is not obstructed, and (iv) the area of interest or object of interest is within the field-of-view of the vehicular camera, and responsively: (Baur: Column 3, Lines 25-38, Column 4, Lines 18-28; The drone will be deployed when the vehicular camera is obstructed by traffic or objects in front of the vehicle.)
	deploying the tethered vehicular drone from the tethered flight position to the vehicular docked position to terminate capturing video via the drone camera. (Bradley: Paragraphs [0035], [0053]-[0058], and [0073]; The disclosed drone is able to return to the dock and land/be stored. The reference also discloses that the drone and its associated systems are activated prior to deployment which implies that the drone was deactivated while in storage in the dock. It would in turn be logical to say that if the drone would need to be activated before being deployed, it would also have to be deactivated before being stored)
The motivation to combine Bradley, in view of Baur, is the same as stated for Claim 1 above.

Regarding Claim 14, 
Bradley, in view of Baur, teaches
The method of claim 1, wherein the measure of change in vehicular motion includes (i) a computed measure of vehicular motion captured by a motion sensor physically coupled to a vehicle, or (ii) a predicted measure of change in vehicular motion based on vehicle environment data. (Bradley: Paragraph [0042]; The disclosed embodiment mentions that the drone (i.e. a vehicle) can be equipped with multiple sensors including, but not limited to, sensors that measure speed/velocity.)

Regarding Claim 15, the claim is analogous to Claim 1 limitations with the following additional limitations:
A vehicular computing device, comprising: (Bradley: Paragraph [0037])
an electronic processor; and (Bradley: Paragraph [0037])
a communication interface, (Bradley: Paragraph [0037])
Therefore Claim 15 is rejected under the same premise as Claim 1.

Regarding Claim 21, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Regarding Claim 22,
Bradley, in view of Baur, teaches
The method of claim 21, further comprising: 
maintaining the tethered vehicular drone at the vehicular docked position while disabling the drone camera from capturing video (Baur: Column 4, Lines 28-35; When the drone is docked within a closed compartment of the vehicle, a panel closes and fully covers the docked drone therefore preventing the camera from capturing images while in the vehicular docked position.) when the computed measure of video quality is greater than the video quality threshold. (Baur: Column 3, Lines 25-38, Column 4, Lines 18-28; The drone will be deployed when the vehicular camera is obstructed by traffic or objects in front of the vehicle which is considered bad video quality. As long as the previous conditions are not satisfied the drone will remain docked on the vehicle.)
The motivation to combine Bradley, in view of Baur, is the same as stated for Claim 1 above.

Regarding Claim 23,
Bradley, in view of Baur, teaches
The method of claim 21, further comprising 
continuing to capture video via the vehicular camera while the tethered vehicular drone is deployed at the tethered flight position; (Baur: Column 4, Lines 45-50; The vehicle system receives image data from the drone and the vehicular camera at the same time while the drone is deployed.)
computing a second measure of video quality corresponding to the video captured via the vehicular camera; (Baur: Column 2, Line 19-30; The quality of the video can be determined based on whether or not the vehicular camera is obstructed by another vehicle or object. If the view from the camera is unobstructed, the quality is good. If the camera is obstructed, then the quality is bad and the drone is deployed.)
comparing the computed second measure of video quality with a video quality threshold; (Baur: Column 3, Line 60 – Column 4, Line 7; The vision system processes the image data that is received by the vehicular cameras and determines whether the quality of the image is good based on if the view of the cameras is obstructed or not.) and 
deploying the tethered vehicular drone from the tethered flight position to the vehicular docked position when the computed second measure of video quality is greater than the video quality threshold: and (Baur: Column 3, Lines 25-38, Column 4, Lines 18-28; The drone will be deployed when the vehicular camera is obstructed by traffic or objects in front of the vehicle which is considered bad video quality. As long as the previous conditions are not satisfied the drone will remain docked on the vehicle.)
disabling the drone camera from capturing video while the tethered vehicular drone is deployed at the vehicular docked position. (Baur: Column 4, Lines 28-35; When the drone is docked within a closed compartment of the vehicle, a panel closes and fully covers the docked drone therefore preventing the camera from capturing images while in the vehicular docked position.)
The motivation to combine Bradley, in view of Baur, is the same as stated for Claim 1 above.

Claims 3, 7-8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, in view of Baur, and further in view of Woodworth et al. (US 20130233964; hereinafter Woodworth; already of record).
Regarding Claim 3, 
Bradley, in view of Baur, teaches 
the method of claim 2, wherein deploying comprises: (Bradley: Paragraph [0035])
Bradley, in view of Baur, does not teach 
causing a vehicular power source to supply operating power to the tethered vehicular drone via the tether cable.
However in the same field of endeavor, Woodworth teaches
causing a vehicular power source to supply operating power to the tethered vehicular drone via the tether cable. (Woodworth: Paragraph [0046])
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 2… of Bradley, view of Baur, with the causing a vehicular power source to… of Woodworth for the benefit of having an aerial vehicle that could stay aloft indefinitely, a highly desired attribute of any aerial vehicle. (Woodworth: Paragraph [0002])

Regarding Claim 7, 
Bradley, in view of Baur, and further in view of Woodworth, teaches 
The method of claim 1 wherein deploying comprises: adjusting a length of the tether cable that is exposed between the tethered vehicular drone and the vehicle by controllably releasing the tether cable from the tether reel assembly as a function of motion dataset associated with the vehicular motion. (Woodworth: Paragraphs [0047] - [0048]; The length of the tether can be changed using the control vehicle to increase/decrease slack in the tether)
	The motivation to combine Bradley, in view of Baur, and further in view of Woodworth is the same as stated for Claim 3 above.

Regarding Claim 8, 
Bradley, in view of Baur, and further in view of Woodworth teaches 
The method of claim 7 wherein the length of the tether cable between the tethered vehicular drone and the vehicle while the tethered vehicular drone is deployed at the tethered flight position is greater than a length of the tether cable between the tethered vehicular drone and the vehicle while the tethered vehicular drone is deployed at the vehicular docked position. (Woodworth: Paragraph [0047]; The length of the tether can be changed using the control vehicle to increase/decrease slack in the tether)
	The motivation to combine Bradley, in view of Baur, and even further in view of Woodworth is the same as stated for Claim 3 above.

Regarding Claim 16, 
Bradley, in view of Baur, and even further in view of Woodworth teaches 
The vehicular computing device of claim 15 wherein the tethered vehicular drone is tethered to a vehicle via a tether cable that is housed in a tether reel assembly coupled to the vehicle, wherein the electronic processor is configured to cause a vehicular power source to supply operating power to the tethered vehicular drone via the tether cable when the tethered vehicular drone is being deployed from the vehicular docked position to the tethered flight position. (Woodworth: Paragraphs [0052] – [0055])
The motivation to combine Bradley, in view of Baur, and further in view of Woodworth is the same as stated for Claim 3 above.

Regarding Claim 17, 
Bradley, in view of Baur, and further in view of Woodworth teaches 
The vehicular computing device of claim 16, wherein the electronic processor is configured to:
transmit, via the tether cable, a control signal to the tethered vehicular drone to enable the tethered vehicular drone to adjust one or more operating parameters of the tethered vehicular drone based on the control signal prior to capturing video via the drone camera. (Bradley: Paragraphs [0045], [0047], [0050], [0055]; The tether is able to be designed in such a way that it can transmit signals in between the drone and the control vehicle including control signals.)

Regarding Claim 18, 
Bradley, in view of Baur, and further in view of Woodworth teaches 
The vehicular computing device of claim 16, (Woodworth: Paragraphs [0046] – [0048]) wherein the electronic processor is configured to: 
adjust a length of the tether cable that is exposed between the tethered vehicular drone and the vehicle by controllably releasing the tether cable from the tether reel assembly as a function of motion dataset associated with the vehicular motion. (Woodworth: Paragraphs [0046] – [0048])
The motivation to combine Bradley, in view of Baur, and further in view of Woodworth is the same as stated for Claim 3 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/4/2022